1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    RICHARD MILEWSKI,                                  Case No. 3:19-cv-00140-MMD-WGC

7                                    Plaintiff,                      ORDER
            v.
8
     ROBERT LANGFORD,
9
                                 Defendant.
10

11          Pro se Plaintiff Richard Milewski, currently incarcerated and in the custody of the

12   Nevada Department of Corrections, attempted to sue one of his former appointed

13   counsel under 42 U.S.C. § 1983. (ECF Nos. 1, 5.) On July 11, 2019, Plaintiff was

14   ordered to either: (1) pay the filing fee; (2) submit a completed IFP application; or (3)

15   advise the Court whether he would like to voluntarily dismiss his case. (ECF No. 5.) That

16   deadline has has now expired, and while Plaintiff did file two appeals that have since

17   been dismissed (ECF Nos. 6, 7, 8, 9, 10, 11, 12), he has not otherwise responded to, or

18   complied with, the Court’s order. Thus, as further explained below, the Court will dismiss

19   this case.

20          District courts have the inherent power to control their dockets and “[i]n the

21   exercise of that power, they may impose sanctions including, where appropriate . . .

22   dismissal” of a case. See Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d

23   829, 831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a

24   party’s failure to prosecute an action, failure to obey a court order, or failure to comply

25   with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming

26   dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61

27   (9th Cir. 1992) (affirming dismissal for failure to comply with an order requiring

28   amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988)
1    (affirming dismissal for failure to comply with local rule requiring pro se plaintiffs to keep

2    court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.

3    1987) (affirming dismissal for failure to comply with court order); Henderson v. Duncan,

4    779 F.2d 1421, 1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and

5    failure to comply with local rules).

6           In determining whether to dismiss an action for lack of prosecution, failure to obey

7    a court order, or failure to comply with local rules, the Court must consider several

8    factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need

9    to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

10   favoring disposition of cases on their merits; and (5) the availability of less drastic

11   alternatives. See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone,

12   833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

13          Here, the Court finds that the first two factors, the public’s interest in expeditiously

14   resolving this litigation, and the Court’s interest in managing the docket, weigh in favor of

15   dismissal. The third factor, risk of prejudice to Defendant, also weighs in favor of

16   dismissal, since a presumption of injury arises from the occurrence of unreasonable

17   delay in filing a pleading ordered by the court or prosecuting an action. See Anderson v.

18   Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring

19   disposition of cases on their merits—is outweighed by the factors weighing in favor of

20   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

21   the court’s order will result in dismissal satisfies the “consideration of alternatives”

22   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson,

23   779 F.2d at 1424. U.S. Magistrate Judge William G. Cobb’s prior order expressly stated:

24   “Within thirty (30) days of the date of this Order, Plaintiff must either: (1) pay the $400

25   filing fee; (2) submit the completed prisoner IFP documentation and, if granted, pay the

26   $350 filing fee over time; or, (3) advise the court whether he would like to voluntarily

27   dismiss his action, in which case he will not be responsible for paying the filing fee and

28


                                                    2
1    his case will be closed.” (ECF No. 5 at 3.) Thus, Plaintiff had adequate warning that

2    dismissal would result from his noncompliance with the Court’s order.

3           It is therefore ordered that this action is dismissed, with prejudice, based on

4    Plaintiff’s failure to comply with Judge Cobb’s prior order.

5           The Clerk of Court is directed to enter judgment accordingly and close this case.

6           DATED THIS 21st day of November 2019.

7

8                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                   3
